January 28, 2004

Mr. Alfred Carfora
14 Private Road
Bayville, NY 11709



      Re:     Severance Agreement


Dear Al:

           This letter will set forth the terms of the severance arrangement
between yourself and MIM Corporation, a Delaware corporation (the "Company"), as
a result of the Compensation Committee's approval of such a relationship on
December 15, 2003.

           If your employment with the Company is terminated for any reason
whatsoever, whether by you or the Company, the Company would not be liable for,
or obligated to pay you any bonus compensation or any other compensation
contemplated hereby not already paid or not already accrued at the date of such
termination, and no other benefits shall accrue or vest subsequent to such date.

           If you are terminated by the Company (or any successor) other than
for "Cause" (as defined below) or you terminate your employment with the Company
for "Good Reason" (as defined below) at any time prior to January 28, 2007 (i)
you will be entitled to receive severance payments equal to one year of salary
at your then current salary level, payable in accordance with the Company's then
applicable payroll practices and subject to all applicable federal, state and
local withholding; and (ii) all outstanding unvested stock options previously
granted to you and then held by you shall vest and become immediately
exercisable and shall otherwise be exercisable in accordance with their terms.

           For purposes of this Agreement, "Cause" shall mean any of the
following: (i) commission by you of criminal conduct which involves moral
turpitude; (ii) acts which constitute fraud or self-dealing by or on the part of
you against the Company, including, without limitation, misappropriation or
embezzlement; (iii) your willful engagement in conduct which is materially
injurious to the Company; or (iv) your gross misconduct in the performance of
duties as an employee of the Company, including, without limitation, failure to
obey lawful written instructions of the Board of Directors of the Company, any
committee thereof or the Chief Executive Officer of the Company or failure to
correct any conduct which constitutes a breach of this agreement between you and
the Company or of any written policy promulgated by the Board of Directors of
the Company, any committee thereof or the Chief Executive Officer of the
Company, in either case after not less than ten days' notice in writing to you
of the Company's intention to terminate you if such failure is not corrected
within the specified period (or after such shorter notice period if the Company
in good faith deems such shorter notice period to be necessary due to the
possibility of material injury to the Company).

           For purposes of this Agreement, "Good Reason" shall mean the
existence of any one or more of the following conditions that shall continue for
more than 45 days following written notice thereof by you to the Company: (i)
the material reduction of your authority, duties and responsibilities, or the
assignment to you of duties materially inconsistent with your position or
positions with the Company; (ii) a reduction in the your then current annual
salary or (iii) the Company's material and continuing breach of this Agreement.

           Kindly signify your agreement to the foregoing by signing below and
forward an executed copy to me for our files.



  Sincerely,
MIM Corporation

By: /s/ Barry A. Posner                                            
       Barry A. Posner, Executive Vice President
Agreed and Accepted:

/s/ Alfred Carfora                                            
Alfred Carfora